Case 8:21-cv-01157-GJH Document1 Filed 05/12/21 Page 1 of 12

mconenns FILED
IN THE UNITED STATES DISTRICT COURT Loagep ~~~ ENTERED
FOR THE DISTRICT OF MARYLAND “wwe RECEIVED
SOUTHERN DIVISION M ,
AY 1 2 2021
MINE DILSIZ AT GREENE 7
261 Congressional Lane ~ Apt 411 ay parC ONT COURT

 

Rockville, MD 20852 DEPUTY
Plaintiff
v. Civil Action No.: GJH21C Vil 57
GINOJU, INC.,
186 Halpine Road

Rockville, MD 20852
d/b/a Mosaic Cuisine

Serve Resident Agent:
Alan Rothenberg

Suite 500

401 N. Washington Street
Rockville Md 20850

REQUEST FOR JURY TRIAL

THIERRY JUGNET
186 Halpine Road
Rockville, MD 20852

Defendants *
BORGIR IG OIG CIO ICO GGG GR IIR dk ko ICR ak a ok af

COMPLAINT FOR WAGES OWED

* * + *€& & ¥ F&F KF KH EF KF KF HF FF KF EF KF KF HH KF FX

Plaintiff Mine Dilsiz files this Complaint against her former employers, the two named
Defendants, because they: (1) failed to pay her the wages she is owed under federal, state, and
local laws; (2) did not allow her to use earned and accrued sick leave pay when she was sick and
not able to work.

STATEMENT OF CASE
1. Defendants’ failed to properly compensate Plaintiff Mine Dilsiz (“Ms. Dilsiz”) (or “Ms.
Dilsiz”) with respect to overtime and minimum wages owed, in violation of the Fair Labor
Standards Act, 29 U.S.C. § 201 et seg. (‘FLSA’), the Maryland Wage and Hour Law, Md. Code,

Labor & Emp. Code § 3-401 et seg. (““MWHL”), the Maryland Wage Payment and Collection

 
Case 8:21-cv-01157-GJH Document1 Filed 05/12/21 Page 2 of 12

Law, Md. Cod Labor & Empl. § 3-501 et seg. (“MWPCL”), and the Montgomery County
Minimum Wage Law, Montgomery County Code 27-68.

2. Defendants did not pay accrued and earned sick leave to Ms. Dilsiz when she was ill and
not able to work, as required under Montgomery County’s Earned Sick and Safe Leave Law (“Sick
Leave Law”), Article VIII, Section 27-76.

3. Ms. Dilsiz is a resident of the State of Maryland and worked for Defendants in Montgomery
County.

4. Ms. Dilsiz worked for the two Defendants for more than 10 years, from 2009 to February
2021.

5. Defendant Ginou, Inc. runs and operates the Defendants’ restaurant Mosaic Cuisine in
Montgomery County.

6. Defendant Thierry Jugnet is the owner of Defendant Ginou, Inc. and manages and controls all
aspects of its business.

7. Ms. Dilsiz was Defendants’ “employee” as that term is defined and/or interpreted by or
under the FLSA, 29 U.S. C. § 203(e), the Montgomery County Code § 27-67, and the MWPCL
and the MWHL.

8. Defendants were Ms. Dilsiz’s “employer” as that term is defined and/or interpreted by
the FLSA, 29 U.S.C. § 203(d), Montgomery County Code§ 27-67, MWHL Mad. Code, Labor &
Emp. Code § 3-401(b), MWPCL, Md. Code, Labor & Emp. Code 3-501(b).

9. Ms. Dilsiz was an “employee” of Defendants as that term is defined and interpreted under
the Sick Leave Law.

10. Defendants were the “employer” of Ms. Dilsiz as that term is defined and interpreted under

the Sick Leave Law.

 
Case 8:21-cv-01157-GJH Document1 Filed 05/12/21 Page 3 of 12

11. Defendants were the joint, single and/or integrated employer of Ms. Dilsiz.
12. Defendants engage in interstate commerce.
STATEMENT OF FACTS

13. Under all governing wage-hour laws, and commencing on January 1, 2020, an employee
must be paid not less than $684 per week to be exempt from overtime wages, when working more
than 40 hours in any workweek. 29 C.F.R. § 600.

14. Montgomery County has a minimum wage law requirement of $13 per hour, effective as
of July 1.2019. Montgomery County Code 27-68.

15. From about May 2020 until she resigned from employment in February 2021, Ms. Dilsiz
worked as an exempt employee because she was not generally paid at least $684 a week.

16. From about May 2020 until she resigned from employment in February 2021, Defendants
failed to pay the required minimum wage for all her hours worked.

17. Defendants failed to maintain accurate records of the hours worked by Ms. Dilzsiz.

18. Defendants failed to maintain accurate payroll records when they paid Ms. Dilsiz.

19. Plaintiff spent substantially more than 50% of her time doing basic labor, such as taking
orders, waiting on customers, cleaning the front of the restaurant and restroom facilities, packaging
food, taking food to cars for curbside service, cleaning outdoor seating, setting up tables. and
providing water and drink service. Ms. Dilsiz took out garbage from time to time.

20. Plaintiff regularly worked for Defendants in excess of 60-70 hours a week during all
workweeks relevant to this lawsuit.

21. At all times relevant, Plaintiff opened and closed the restaurant for Defendants.

22. At all times relevant, Plaintiff did not take meal breaks or rest periods at work for

Defendants.

 
Case 8:21-cv-01157-GJH Document1 Filed 05/12/21 Page 4 of 12

23. Defendants were fully aware of the hours worked by Plaintiff.

24. Defendants were aware that Plaintiff did not take meal breaks or rest periods while at work
for Defendants.

25. Defendant Jugnet had the power and exercised the power to hire and fire employees.

26. Defendant Jugnet set the terms and conditions of Ms. Dilsiz’s employment with
Defendants.

27. At all times relevant, Defendant Jugnet had and exercised both actual and apparent
authority to hire and fire Ms. Dilsiz, direct and supervise Dilsiz’s work, and bind and set wage and
hour policies applicable to and for Ms. Dilsiz.

28. At all times relevant, Defendant Jugnet paid Plaintiff and other employees.

29. At all relevant times, Defendant Jugnet was the only person to sign paychecks and was
authorized to pay employees.

30. Defendants did not allow Ms. Dilsiz to retain any tips.

31. Defendants did not require or ever ask Ms. Dilsiz to record or otherwise keep track of the
hours she worked for them.

32. Defendants used a point-of-sale (“POS”) software system called “Touch Bistro”.

33. The POS system recorded when the Defendants opened and closed each work day, which
was done by Ms. Dilsiz.

34. The POS system recorded the hours the restaurant was open in 14-day periods (two work
weeks).

35. At all times relevant, Ms. Dilsiz was the only person who started and closed the POS system
each work day.

36. The POS system, therefore, recorded the hours worked by Ms. Dilsiz according in two

 
Case 8:21-cv-01157-GJH Document1 Filed 05/12/21 Page 5 of 12

workweek periods.
37. Defendants used no other method or system which recorded the hours worked by Ms.
Dilsiz.

38. The following information is derived from Defendants’ own records maintained in the POS

rounded to the nearest hour:

system for the start and close time for the two-work week periods, and shows the hours worked,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Workweeks Hours:Minutes | Rounded To Hours Worked In Single
Periods Worked | Nearest 4 hr Week
05/25/2020-06/07/2020 136:52 136.00, 68.00
06/08/2020-06/2 1/2020 147:46 147.75 73.88
06/22/2020-07/05/2020 130:00. 130.00 65.00
07/06/2020-07/19/2020 130:00 130.00 65.00
07/20/2020-08/02/2020 130:00 130.00 65.00
08/03/2020-08/16/2020 117:57 118.00 59.00
08/17/2020—-08/30/2020 120:36 120.50 60.25
08/3 1/2020—09/13/2020 Sick

09/14/2020-09/27/2020 Sick

09/28/2020-10/1 1/2020 114:54 115.00 57.50
10/12/2020-10/25/2020 126:44 126.75 63.38
10/26/2020-1 1/8/2020 142:44 142.75 71.38
11/09/2020-1 1/22/2020 127:59 128.00 64.00
11/23/2020-12/06/2020 130:00 130.00 65.00

 

 

 

 

 

39. The two workweek periods noted “with sick” are for the time when Plaintiff was ill and
unable to work.
40. Defendants did not pay Ms. Dilsiz the accrued sick leave she was entitled to under the Sick

Leave Law.

41. Ms. Dilsiz suffered from high blood pressure, nausea, vomiting, fatigue, and dizziness. She

42. Ms. Dilsiz offered to provide Defendants with a doctor’s note for the period when she could

not work because of illness.

was diagnosed with Type-2 Diabetes.

43. Defendants told Ms. Dilsiz that she did not have to present a doctor’s note to them.

 
Case 8:21-cv-01157-GJH Document1 Filed 05/12/21 Page 6 of 12

44. The workweeks noted with “130” hours are actually less than the hours the POS system

has recorded for those work periods.

45. Because Defendants did not maintain accurate records of the hours worked, the hours

worked in a single workweek derive from dividing the combined two workweek periods into two

separate equal workweek periods.

46. During the overwhelming majority of the workweeks, Defendants failed to pay Ms. Dilsiz

the required minimum wage.

47. The following chart shows the hours worked per week (as discussed above), the pay that

Ms. Dilsiz should have received if she had been paid the required Montgomery County minimum

wage, the amount Defendants actually paid her, and the amount that she is owed for the minimum

wage violations without interest or penalty damages:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Workweek Hours | Pay Per 13.00 Hr Amount Paid Owing Wages
Worked | Minimum Wage

05/25/2020-05/3 1/2020 68.00 884.00 485.88 398.12
06/01/2020-06/07/2020 68.00 884.00 485.88 398.12
06/08/2020-06/14/2020 73.88 960.44 485.89 474.55
06/15/2020-06/2 1/2020 73.88 960.44 485.89 474.55
06/22/2020-06/28/2020 65.00 845.00 1066.92
06/29/2020-07/05/2020 65.00 845.00 1066.92
07/06/2020-07/12/2020 65.00 845.00 550.00 295.00
07/13/2020-07/19/2020 65.00 845.00 550.00 295.00
07/20/2020-07/26/2020 65.00 845.00 550.00 295.00
07/27/2020-08/02/2020 65.00 845.00 550.00 295.00
08/03/2020-08/09/2020 59.00 767.00 825.00
08/10/2020-08/16/2020 59.00 767.00 825.00
08/17/2020-08/23/2020 60.25 783.25 550.00 233.25
08/24/2020-08/30/2020 60.25 783.25 550.00 233.25
08/3 1/2020-09/06/2020 Sick e

09/07/2020-09/13/2020 Sick

09/14/2020-09/20/2020 Sick

09/2 1/2020-09/27/2020 Sick

09/28/2020- 10/04/2020 57.50 747.50 550.00 197.50
10/05/2020-10/1 1/2020 57.50 747.50 550.00 197.50
10/12/2020-10/18/2020 63.38 830.44 550.00 280.44
10/19/2020-10/25/2020 63.38 830.44 550.00 280.44
10/26/2020-11/1/2020 71.38 927.94 550.00 377.94
11/2/2020-11/8/2020 71.38 927.94 550.00 377.94

 

 

 
Case 8:21-cv-01157-GJH Document1 Filed 05/12/21 Page 7 of 12

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

11/9/2020-11/15/2020 64.00 832.00 550.00 282.00
11/16/2020-1 1/22/2020 64.00 832.00 550.00 282.00
11/23/2020-11/29/2020 65.00 845.00 250.00 295.00
11/30/2020- 12/06/2020 65.00 845.00 550.00 295.00
12/07/2020- 12/13/2020 73.50 955.50 550.00 405.50
12/14/2020-12/20/2020 73.50 955.50 550.00 405.50
12/21/2020-12/27/2020 72.13 937.69 550.00 387.69
12/28/2020-01/03/2021 72.13 937.69 550.00 387.69
01/04/2021-01/10/2021 69.13 898.69 550.00 348.69
01/11/2021-01/17/2021 69.13 898.69 550.00 348.69
01/18/2021-01/24/2021 58.75 763.75 550.00 213.75
01/25/2021-01/3 1/2021 58.75 763.75 550.00 213.75
02/01/202 1-02/07/2021 61.00 793.00 550.00 243.00
02/08/2021-02/14/2021 61.00 793.00 550.00 243.00
TOTAL 2223.80 28,922.40 20,027.38 $9,454.86

 

 

 

 

 

48. Defendants also failed to pay Ms. Dilsiz overtime wages when she worked more than forty
hours in a workweek.

49. The following charts shows the hours worked in excess of 40 hours in a workweek and the
half-time (.5) overtime rate ($6.50) that she is owed for each overtime hour worked, and the

overtime wages owed, without interest or penalty damages:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Workweek OT hours worked Overtime Wages Owed
05/25/2020-05/3 1/2020 28.00 182.00
06/01/2020-06/07/2020 28.00 182.00
06/08/2020-06/1 4/2020 33.88 220.22
06/15/2020-06/2 1/2020 33.88 220.22
06/22/2020-06/28/2020 25.00 162.50
06/29/2020-07/05/2020 25.00 162.50
07/06/2020-07/12/2020 25.00 162.50
07/13/2020-07/19/2020 25.00 162.50
07/20/2020-07/26/2020 25.00 162.50
07/27/2020-08/02/2020 25.00 162.50
08/03/2020-08/09/2020 19.00 123.50
08/10/2020-08/16/2020 19.00 123.50
08/17/2020-08/23/2020 20.25 131.63
08/24/2020-08/30/2020 20.25 131.63
08/3 1/2020-09/06/2020 Sick

09/07/2020-09/13/2020 Sick

09/14/2020-09/20/2020 Sick

09/2 1/2020-09/27/2020 Sick

09/28/2020-10/04/2020 17.5 113.75
10/05/2020-10/1 1/2020 17.5 113.75

 

 

 

 

 
Case 8:21-cv-01157-GJH Document1 Filed 05/12/21 Page 8 of 12

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

10/12/2020-10/18/2020 23.38 151.97
10/19/2020-10/25/2020 23.38 151.97
10/26/2020-1 1/1/2020 31.38 203.97
11/2/2020-11/8/2020 31.38 203.97
11/9/2020-11/15/2020 24.00 156.00
11/16/2020-1 1/22/2020 24.00 156.00
11/23/2020-11/29/2020 25.00 162.50
11/30/2020- 12/06/2020 25.00 162.50
12/07/2020-12/13/2020 33.50 217.75
12/14/2020-12/20/2020 33.50 217.75
12/21/2020- 12/27/2020 32.13 208.85
12/28/2020-01/03/2021 32.13 208.85
01/04/2021-01/10/2021 29.13 189.35
01/11/2021-01/17/2021 29.13 189.35
01/18/2021-01/24/2021 18.75 121.88
01/25/2021-01/3 1/2021 18.75 121.88
02/0 1/202 1-02/07/2021 21.00 136.50
02/08/2021-02/14/2021 21.00 136.50
TOTAL 863.80 $5,614.74

 

 

 

 

50. Defendants’ wage-hour violations were willful and intentional.

51. Defendants’ were previously sued for wage-hour violations in federal court.

52. Upon belief, Defendants did not obtain legal or any other professional advice that they did
not have to comply with the minimum wage and overtime wage requirements based on the hours
work and pay received by Ms. Dilsiz.

53. Ms. Dilsiz had accrued at least 80 hours of earned and accrued sick leave.

54. Defendants failed to pay Ms. Dilsiz any of her accrued and earned sick leave pay.

55. Defendants failed to inform Ms. Dilsiz that she was entitled to sick leave pay.

56. There is no bona fide dispute that Ms. Dilsiz is owed the earned and accrued sick leave
pay.

VENUE & JURISDICTION
57. Venue is appropriate because the unlawful acts occurred in this District.

58. Jurisdiction is proper based on the federal questions presented in this case.

 
Case 8:21-cv-01157-GJH Document1 Filed 05/12/21 Page 9 of 12

59. This Court has personal jurisdiction over both Defendants in this case.
VIOLATIONS OF LAW
COUNT I: VIOLATION OF THE FAIR LABOR STANDARDS ACT

60. Ms. Dilsiz re-alleges and incorporates by reference each and every allegation set forth in
the preceding paragraphs.

61. During the relevant time period set forth in this Complaint, Ms. Dilsiz regularly worked
and works more than forty hours per week .

62. Ms. Dilsiz was not exempt from being paid the federal minimum wage, or overtime
wages, at a rate of one and one-half times her regular rate of pay for hours worked over 40 in a
workweek during the time period set forth in this Complaint.

63. In violation of the FLSA, Defendants did not pay Ms. Dilsiz statutorily mandated
minimum and overtime wages for all the work she performed during the relevant period set forth
in this Complaint.

64. The violations by Defendants were willful, intentional, and reckless.

COUNT 2: VIOLATION OF THE MARYLAND WAGE & HOUR LAW

65. Ms. Dilsiz re-alleges and incorporates by reference each and every allegation set forth
in the preceding paragraphs.

66. During the relevant period set forth in this Complaint, Ms. Dilsiz not exempt from being
paid the Maryland minimum wage, or overtime wages at a rate of one and one-half times her
regular rate of pay for hours worked over 40 in a workweek.

67. In violation of the MWHL, Defendants did not pay Ms. Dilsiz the statutorily mandated
minimum wage and overtime wages for her work, during the time period set forth in this

Complaint.

 
Case 8:21-cv-01157-GJH Document1 Filed 05/12/21 Page 10 of 12

68. There was no bona fide dispute that Plaintiff was owed the owed overtime and
minimum wage under the MWHL.
COUNT 3: VIOLATION OF THE MONTGOMERY COUNTY MINIMUM WAGE LAW
69. Ms. Dilsiz re-alleges and incorporates by reference each and every allegation set
forth inthe preceding paragraphs.
70. Ms. Dilsiz was not exempt from being paid the Montgomery County minimum wage.
71. In violation of the MCMWL, Defendants did not pay Plaintiff the statutorily mandated
minimum wage in Montgomery County, Maryland during the time period set forth in this

Complaint.

COUNT 4: VIOLATION OF THE MARYLAND WAGE PAYMENT & COLLECTION LAW

72. Ms. Dilsiz re-alleges and incorporates by reference each and every allegation set faith
in the preceding paragraphs.

73. In violation of the MWPCL, Defendants did not pay Ms. Dilsiz the statutorily mandated
minimum wage and overtime wages for her work for Defendants.

74. In violation of the MWPCL, Defendants failed to provide and pay Ms. Dilsiz with the
80 hours of sick leave pay as required under the Sick Leave Law.

75. The sick leave is an owing benefit that falls with the scope of the MWPCL. Section 3-
501(c).

76. Months have passed since Ms. Dilsiz was owed payment from the Defendant for the
wages and benefits as owing under this Complaint.

77. The wages and Defendants not paid or provided to Ms. Dilsiz were not withheld as the

result of a bona fide dispute.

10

 
Case 8:21-cv-01157-GJH Document1 Filed 05/12/21 Page 11 of 12

PRAYER FOR RELIEF

WHEREFORE, Plaintiff Mine Dilsiz demands judgment against the Defendants, jointly

and severally, for a sum that will properly, adequately, and completely compensate her for the

nature, extent, and duration of her damages, and the costs of this action, and further requests

that the Court enter judgment and:

A.

B.

award Plaintiff her minimum wages and overtime wages, plus an equal
amount in liquidated damages, pursuant to 29 U.S.C. §§ 207 and 216;

award Plaintiff her unpaid minimum wages and overtime, plus an equal
amount in liquidated damages, pursuant to Md. Code., Labor & Empl. §3-427;
enter judgment in the amount of all wages due, as provided by the Maryland

Wage Payment and Collection Law, Md. Code, Labor & Empl. § 3-507.2;

. enter judgment in the amount of three times the amount of wages due as

provided by Md. Code, Labor & Employment Article § 3-507.2;

award Plaintiff her unpaid minimum wages as provided by Montgomery
County Code § 27-68;

award Plaintiff all of her costs and attorneys’ fees incurred in this action, as
provided for by 29 U.S.C. § 216(b), Md. Code. Labor & Empl. § 3- 427(a)(3)
and§ 3-507.2(b);

award to Plaintiff liquidated damages, as provided by 29 U.S.C. § 216(b) and
Md. Code, Labor & Empl. Art. § 3-428(b);

award Plaintiff pay equivalent to 80 hours of work ($13 x 80 = $1040) for the
earned and accrued sick leave benefits for owing to Plaintiff under the
MWPCL and Montgomery County’s Sick Leave Law and three times that
amount ($1040 x 3 = $3,120);

award prejudgment and post-judgement interest on the owed wages and
benefits;and

award such other and further relief as the Court deems just and proper.

11

 
Case 8:21-cv-01157-GJH Document1 Filed 05/12/21 Page 12 of 12

Eo submitted,

 

Stephen B. Lebau (Rar LZ 07258)

Dany

 

Devan M. Wang Bar f02i 1)

LEBAU & NEUWORTH, LLC

606 Baltimore Avenue — Suite 201
Towson, Maryland 21204
sl@joblaws.net

dw@joblaws.net

tel. 443.273.1203

fax. 410.296.8660

Attorneys for Plaintiff

REQUEST FOR JURY TRIAL

Plaintiff requests that a jury of his peers hear and decide this case.

12

LT

Steplfn B. Lebau (Bar # 07258)

 
